DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the communications filed on 22 February 2022.
Claims 25-29 have been added.
Claims 2, 4, 12, 14 and 21 have been canceled.
Claims 1, 3, 5-11, 13, 15-20, and 22-29 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-11, 13, 15-20, and 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system, method and non-transitory machine-readable storage medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 11 and 20 recite in part, receiving a first question related to a first merchant offering; and providing an option to the first reviewer to create a new review based on the first question, the option being provided to the first reviewer based on the determined positive affinity.
The claims recite as a whole a method of organizing human activity because the claims recite a method that enables the customer to pose a question and enables the reviewer with an affinity to the customer to provide a review based on the question. This is a method of managing user interactions. The mere nominal recitation of generic processor in communication with a storage, electronic device, a non-transitory computer readable medium does not take the claim out of the methods of organizing human interactions grouping. This is a method of managing interactions between people. Thus the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements including, processor in communication with a storage, electronic device, a non-transitory computer readable medium. The computing components in the claimed steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, processing, transmitting) and are merely invoked as tools to perform an existing method of soliciting reviews. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claims recite additional elements including, track inputs from a first customer in real-time during playback of a first review within a playback of a set of reviews, the review being associated with a first reviewer; determining a positive affinity between the first reviewer and the first customer based on the real-time inputs of the first customer during the playback of the review and at least a second review within the set of reviews being associated with a different second user; determine a positive affinity between the first reviewer and the first customer based on a positive response indicated by real-time inputs of the first customer during the playback of the first review. These additional elements are recited at a high level of generality (i.e. a general means of tracking inputs in real-time from a first customer in response to a review within a set of reviews during playback of the review for use in the determining step) and amounts to mere data gathering, which is a form of insignificant extra solution activity (see MPEP 2106.05(G), Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). 
Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.
Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The computing device components presented in the claim are merely recited at a high level of generality (Specification, at [0041]) and perform generic computer functions. For the tracking and determining steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The OIP Techs court decision indicate that gathering data after presenting information is found to be well-understood, routine, conventional activity (see MPEP 2106.05 (D)).
Considered as an ordered combination, the computer components of the claims add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Dependent claims 3, 5-10, 13, 15-19, and 22-29 do not amount to significantly more than the identified abstract idea. The dependent claims further describe the abstract idea of managing user interactions by reciting additional elements directed to the type of positive response, how affinities and matches between the first reviewer and customers are determined. The additional elements of the dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer components and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 11 and 20.

Claim Rejections - 35 USC § 103
Notice: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-8, 10-11, 13, 16-18, 20, 23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal et al (US 2018/0182001 A1) in view of Prabhu et al (US Patent #10,540,699 B1).
Claims 1, 11 and 20: Ghoshal discloses a method, a non-transitory computer readable medium and a system comprising: a processor in communication with a storage, the processor configured to execute instructions to cause the system to (see P[0166]: computer system): 
 track inputs from a first customer received of a first review, the review being associated with a first reviewer, the first review being associated with a first reviewer, and at least a second review within the set of reviews being associated with a different second reviewer; (see P[0144]: user interface for providing a review feed.  the set of users who are connections to the logged-in user is sent to the review module 204 to filter against. Thus if the Pals filter is enabled, the user may optionally view review feeds that are in one way or another socially connected to the logged-in user (e.g., authored by the user's social connections). The UI can refresh its content automatically when a new review or newly updated review that belongs to the feed becomes available, at predetermined intervals, etc. The review system can allow the user to determine how much content is displayed initially. For example, the UI can show basic information about the product, a snapshot of a video review, the average ratings of the product, a summary of the textual reviews, and basic information about the reviewer including the social data and allow the user to drill down by further interaction with the UI. (Hence, a set of reviews from different reviewers are presented to the user). P[0028]:  receiving a vote for or comment on the portion of the video review from one of the plurality of other users. P[0064]: Reviews may be provided in a form of text, images, videos. See [0085]: The user module 202 may also be configured to track and store data related to how the user interacts with the review system 108. For example, the purchasing history may include the number of times the user has purchased a product after reviewing a certain reviewer's review. The user's interaction pattern with the review system 108 may include how many times the user has clicked on a certain review or reviewer, the number of comments made, or the number of votes or likes on another user's reviews, and the like. P[0148]: This UI or a similar UI can also enable the user to comment on the review in the form of text, rating, etc., like or dislike or otherwise vote for the review, delete a comment from the user's view, forward the review or a comment on the review to someone else in the user's social circle, etc.);
determine a positive affinity between the first reviewer and the first customer based a positive response indicated by real-time inputs of the first customer during the playback of the review (see P[0107] In some embodiments, the review module 204 can be configured to allow users to interact with reviews, such as saving, forwarding, commenting on, voting for a review. For example, a user can specify when a review should be saved or to whom within the user's social circle a review should be forwarded. Based on the user's interactions with the reviews, the review system can deduce the user's preferences over reviews and reviewers and can recommend products, reviews, or connections to certain users accordingly. For example, when a user frequently reviews a particular user's reviews in a product category and consistently gives high ratings to those reviews, the system can add the particular's user's future reviews to the user's review feed or request the particular user to provide a review next time the user is interested in a product in that category); 
receive, from a first customer electronic device associated with the first customer, a first question related to a first merchant offering (see P[0133]: For example, the client application may be installed on the user device and the user may be presented with a UI to view or browse products. The user may be able send a request for a customized review to the review system 108 by interacting with the UI);
 and provide an option to the first reviewer, via a first reviewer electronic device, to create a new review based on the first question, the option being provided to the first reviewer based on the determined positive affinity (see P[0107] In some embodiments, the review module 204 can be configured to allow users to interact with reviews, such as saving, forwarding, commenting on, voting for a review. For example, a user can specify when a review should be saved or to whom within the user's social circle a review should be forwarded. Based on the user's interactions with the reviews, the review system can deduce the user's preferences over reviews and reviewers and can recommend products, reviews, or connections to certain users accordingly. For example, when a user frequently reviews a particular user's reviews in a product category and consistently gives high ratings to those reviews, the system can add the particular's user's future reviews to the user's review feed or request the particular user to provide a review next time the user is interested in a product in that category. P[0134]: the review system 108 may be configured to send a request to a device of the one or more reviewers over a communication network for providing a review on the product for the user).  
Ghoshal discloses the ability of users to view the video reviews (see [148]). Ghoshal does not expressly disclose inputs from a first customer received in real-time during playback of a first review within a playback of a set of reviews but Prabhu which also discloses an analogous product review system teaches, tracking inputs from a first customer received in real-time during playback of a first review within a playback of a set of reviews (see col. 11 lines 28-40: For example, the top scenes may be the most viewed scenes associated with the product. In one example, the top scenes may be scenes that when viewed result in more conversions. For example, video link 438 may be for a scene that when viewed resulted in the most conversions for purchasing the product relative to the other scenes. In one example, the top scenes may be scenes that when viewed are likely to be viewed in their entirety. For example, video link 440 may be for a scene that during playback of the scene more users viewed the scene in its entirety relative to other scenes. See Fig. 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Ghoshal’s system of user’s viewing video reviews, tracking inputs from a first customer received in real-time during playback of a first review within a playback of a set of reviews as taught by Prahbu in order to identify the top relevant and helpful reviews (Prahu, col 11, lines 38-40).
 Claims 3 and 13: The combination of Ghoshal and Prabhu discloses the claimed invention as applied to claim 1 and 11 above. Ghoshal further discloses wherein the positive response is a purchase of a merchant offering associated with the first review (see P[0085]: the purchasing history may include the number of times the user has purchased a product after reviewing a certain reviewer's review.  P[0115]: liked/voted/commented on the other user's reviews "y" number of times).
Claims 6, 16 and 23: The combination of Ghoshal and Prabhu discloses the claimed invention as applied to claim 1 and 11 above. Ghoshal discloses wherein the instructions further cause the system to: determine a match of one or more attributes between a profile of the first reviewer and a profile of a third reviewer; wherein the positive affinity between the first reviewer and the first customer is further determined based on a positive response by the first customer to a third review associated with the third reviewer (see P[0107]: For example, when a user frequently reviews a particular user's reviews in a product category and consistently gives high ratings to those reviews, the system can add the particular's user's future reviews to the user's review feed or request the particular user to provide a review next time the user is interested in a product in that category. P[0085]: the purchasing history may include the number of times the user has purchased a product after reviewing a certain reviewer's review.  P[0115]: liked/voted/commented on the other user's reviews "y" number of times).
Claims 7 and 17: The combination of Ghoshal and Prabhu discloses the claimed invention as applied to claim 1 and 11 above. Ghoshal further discloses: determine a non-affinity or negative affinity between the first reviewer and a third customer; receive, from the third customer, a second question; and wherein the first reviewer is not provided with an option to create a new review based on the second question (see P[0107]: For example, when a user frequently reviews a particular user's reviews in a product category and consistently gives high ratings to those reviews, the system can add the particular's user's future reviews to the user's review feed or request the particular user to provide a review next time the user is interested in a product in that category. On the other hand, when a user consistently gives low ratings to those reviews, the system may reduce the affinity associated with the particular user for the user.  P[0125]).
Claims 8 and 18: The combination of Ghoshal and Prabhu discloses the claimed invention as applied to claim 1 and 11 above. Ghoshal further discloses, wherein the non-affinity or negative affinity between the first reviewer and the third customer is determined based on a negative response by the third customer to the first review associated with the first reviewer (see P[0107]: On the other hand, when a user consistently gives low ratings to those reviews, the system may reduce the affinity associated with the particular user for the user).  
Claim 10: The combination of Ghoshal and Prabhu discloses the claimed invention as applied to claim 1 and 11 above. Ghoshal further discloses wherein the first reviewer is provided an option to create the new review as a video review (see P[0097]: The review module 204 may also be configured to provide users with methods to create various types of reviews, including video reviews).
Claim 25 and 27: The combination of Ghoshal and Prabhu discloses the claimed invention as applied to claims 1 and 11 above. Ghoshal further discloses determine a non-affinity or negative affinity between the second reviewer and the first customer; wherein the second reviewer is not provided with an option to create a new review based on the first question (see P[0107]: On the other hand, when a user consistently gives low ratings to those reviews, the system may reduce the affinity associated with the particular user for the user. [0125] In some embodiments, when the aggregate score over a second set of reviews authored by the specific user falls below a second predetermined threshold, then the review system 108 may be configured to cancel the automatic feed of reviews authored by the specific user to the device of the user.)
Claims 26, 28 and 29: The combination of Ghoshal and Prabhu discloses the claimed invention as applied to claims 11 and 20 above. Ghoshal further discloses determine a non-affinity or negative affinity between the second reviewer and the first customer; wherein the second reviewer is not provided with an option to create a new review based on the first question (see P[0107]: On the other hand, when a user consistently gives low ratings to those reviews, the system may reduce the affinity associated with the particular user for the user. [0125] In some embodiments, when the aggregate score over a second set of reviews authored by the specific user falls below a second predetermined threshold, then the review system 108 may be configured to cancel the automatic feed of reviews authored by the specific user to the device of the user.)


Claims 5, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal/Prabhu in view of Thelen (2008/0119277 A1).
Claims 5, 15 and 22: The combination of Ghoshal and Prabhu discloses the claimed invention as applied to claims 1, 11 and 20 above. Ghoshal does not expressly disclose the following limitations but Thelen in the same field of endeavor teaches, wherein the instructions further cause the system to: determine a match of one or more attributes between a profile of the first customer and a profile of a second customer; wherein the positive affinity between the first reviewer and the first customer is further determined based on a positive response by the second customer to a stored review associated with the first reviewer (see P[0036], user searches existing profiles (ratings and/or reviews in the profiles for particular ones that correspond to the user’s likes and dislikes; user then adds a reference to this profile; para. [0039], affiliated profile is used to determine whether a particular game might be of interest to the user; user may receive a profiled webpage that includes information based on the user’s profile including other profiles referenced in the user’s profile; profiled webpage includes how referenced profiles rate a game, links to reviews in the referenced profiles and so on. P[0050]: second user locates a third profile that contains a multitude of ratings and reviews that are agreeable to the second user. P[0057]: profile module determines which ratings and reviews from the referenced profiles to include in the webpage to display to a user; when a sufficient number of ratings and reviews are not included in the referenced profiles, profiles referenced in the referenced profiles may also be fetched and used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product review system and method of Ghoshal and Prabhu, the ability of determine a match of one or more attributes between a profile of the first customer and a profile of a second customer; wherein the positive affinity between the first reviewer and the first customer is determined based on a positive response by the second customer to a stored review associated with the first reviewer as taught by Thelen in order to provide more accurate reviews to users with specific tastes.  (See Thelen, at least para. [0012]).

Claims 9, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal/Prabhu in view of Adams et al (US 8,229,782 B2, hereinafter “Adams”).
Claims 9, 19 and 24: The combination of Ghoshal and Prabhu discloses the claimed invention as applied to claims 1, 11 and 20 above. Ghoshal discloses the set of reviews can also be limited to subject matter areas shared by the user and the specific user (P[0124]). Ghoshal and Prabhu do not explicitly disclose wherein the positive affinity between the first reviewer and the first customer is further determined based on a match of one or more attributes between a profile of the first reviewer and a profile of the first customer but Adams in the same field of endeavor teaches, the placement of a given reviewer's review in a group of reviews may be partly based on how similar the reviewer is in his or her opinions and preferences to those of the viewing customer. The reviewer's geographical location, education, expressed interest in various areas, such as history, science, and so on, as compared to that of the viewer, may affect the review placement as well. Information about the viewer's characteristics, including the viewer's purchase history, may be retrieved from a cookie stored on the viewer's computer and/or retrieved from the viewer's account information stored in a merchant database (see col. 12 lines 5-26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customized review process of Ghoshal as modified by Prabhu, wherein the positive affinity between the first reviewer and the first customer is determined based on a match of one or more attributes between a profile of the first reviewer and a profile of the first customer as taught by Adams because it would “help[s] on-line customers discover and evaluate products or offerings by presenting useful data or information” (Adams, col 2, lines 2-4).

Response to Arguments
Applicant's arguments filed 22 February 2022 with respect to the 35 USC 101 have been fully considered but they are not persuasive. 
Applicant contends that, "the corresponding claim feature of "track inputs from a first customer received in real- time during playback of a first review within a playback of a set of reviews, the first review being associated with a first reviewer, at least a second review within the set of reviews being associated with a different second reviewer" amounts to more than "mere data gathering", is integral to the claimed solution, and is other than "extra solution activity"." 
	However, the Examiner respectfully disagrees. The Applicant has not explicitly pointed out the "specific and unique" way the customer's inputs are tracked. The limitations relating to "real-time inputs" is insufficient to amount to a specific and unique way without any details on how it is achieved. Given the broadest reasonable interpretation of the limitations, “real-time” encompasses automated tracking of information. As claimed the process tracks a customer's real-time inputs during playback of a first review within a playback of a set of reviews which is gathering customer's inputs during a playback of a review. As claimed the limitations are similar to the activities in OIP Technologies (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price) which the courts have found to be insignificant extra-solution activity. 
Applicant contends that, "the Applicant's claims provide for tracking real-time inputs in a manner that enables differentiation between how a customer responds to different reviewers whose reviews are presented in the playback of the same set of reviews. The manner in which the customer's response to a review is tracked involves operations that are unconventional in the technical field of electronic communications (e.g., as illustrated by the novelty and inventiveness of the claims over the cited art as discussed above). As such, the claims amount to more than merely improving the speed of otherwise human operations. Rather, the Applicant's claims encompass improvements the technical field of managing product reviews on an e-commerce platform, by enabling reviews to be better tailored based on more precise information about customer responses. Put another way, a level of accuracy and precision in soliciting and presenting reviews is thereby enabled, that level of accuracy and precision being both absent in existing online reviews and not possible using existing manual means." 
Examiner respectfully disagrees with the Applicant. The Applicant has failed to explicitly point out the specific manner the customer's response to a review is tracked. Examiner maintains that as discussed in the specification as filed, the invention seeks to provide customized reviews to prospective customers. The claimed invention seeks to solve a user/business solution not a technological solution in an e-commerce platform. Automating a tracking process as claimed is not sufficient to indicate a practical application or an improvement in the technical field. Similar to claiming the improved speed or efficiency inherent with applying the abstract idea on a computer, in Intellectual Ventures I LLC v. Capital One Bank (USA), (Fed. Cir. 2015) & a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer in FairWarning IP, LLC v. Iatric Sys., (Fed. Cir. 2016), the current invention uses a processor in order to improve the speed at which inputs from a first customer are tracked.
Examiner maintains that the claims are patent ineligible.

Applicant argues that the features of claims 25-29 are not disclosed by Ghoshal but the Examiner disagrees. 
Ghoshal discloses at paragraph [0107]: In some embodiments, the review module 204 can be configured to allow users to interact with reviews, such as saving, forwarding, commenting on, voting for a review. For example, a user can specify when a review should be saved or to whom within the user's social circle a review should be forwarded. Based on the user's interactions with the reviews, the review system can deduce the user's preferences over reviews and reviewers and can recommend products, reviews, or connections to certain users accordingly. For example, when a user frequently reviews a particular user's reviews in a product category and consistently gives high ratings to those reviews, the system can add the particular's user's future reviews to the user's review feed or request the particular user to provide a review next time the user is interested in a product in that category. On the other hand, when a user consistently gives low ratings to those reviews, the system may reduce the affinity associated with the particular user for the user or recommend initiating a chat with that particular user to discuss the difference in opinions. Ghoshal also teaches at paragraph [0125]: In some embodiments, when the aggregate score over a second set of reviews authored by the specific user falls below a second predetermined threshold, then the review system 108 may be configured to cancel the automatic feed of reviews authored by the specific user to the device of the user.
Ghoshal’s teaching indicate that a non-affinity or negative affinity between the second reviewer and the first customer is determined and the non-affinity or negative affinity is deduced from the user’s interaction with the reviewer’s video reviews.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Caidar et al (US 20210065246 A1) which describes [0036] At this point in the system there are three tracks for subsequent steps which may be employed individually, or in combination, to provide a user requesting or being sent a video from the video library 14, one or more video files correlated to individual products, which when played and viewed on the buyer device, have been ascertained through previous history, as most likely to elicit a sale of the product or service to which the communicated video relates. Thus the three tracks of operation are not mutually exclusive but may be combined for better sales results, or used individually.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629